Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 02/22/21.  Claims 1-10 are pending.
	The amendment to the specification (updated CON data) is entered.
The following is an examiner’s statement of reasons for allowance:
The instant claims are allowed for the reasons set forth in the remarks filed 02/22/21.  Specifically, a careful reading of Kokado WO ‘783 (using US 9,130,212 as English language equivalent) does not disclose or suggest the instantly claimed method wherein a specific combination of tungsten solution (0.1-2 mol/l) and H2O solution concentration (200-2500 g/l) are reacted and subsequently solid-liquid separated prior to heat treatment to form a compound containing both W and Li on the surface of primary particles of lithium-metal composite oxide.  Additionally, applicant has shown by direct comparative example that the above claimed combination of process variables results in superior/unexpected results (e.g. initial discharge capacity and electrode resistance) as compared to a method utilizing process variables outside the claimed range (e.g. W .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
March 10, 2021